Case 4:20-cv-11555-MFL-PTM ECF No. 10, PageID.351 Filed 01/04/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

ANTRELL V. BROWN,

      Plaintiff,                                           Case No. 20-cv-11555
                                                           Hon. Matthew F. Leitman
v.

STATE OF MICHIGAN,

     Defendant.
__________________________________________________________________/
                   ORDER DISMISSING WITHOUT PREJUDICE


      On June 1, 2020, Plaintiff Antrell V. Brown filed his Complaint in this civil

action. (See Compl., ECF No. 1.) The same day, Brown filed a Motion for

Permanent Injunction. (See Mot., ECF No. 2). The Court could not read Brown’s

filings because, among other things, the writing was not dark enough. For that

reason, on July 2, 2020, the Court directed Brown to resubmit readable filings. (See

Order, ECF No. 3.) On July 10, 2020, Brown objected to the Court’s order to

resubmit the filings. (See Pla.’s Obj., ECF No. 5.) On August 11, 2020, the Court

overruled Brown’s objection and re-directed him to resubmit the filings in a readable

format. (See Order, ECF No. 7.) On September 29, 2020, Brown filed another

motion (see Mot., ECF No. 8.), and that filing is also not readable.




                                          1
Case 4:20-cv-11555-MFL-PTM ECF No. 10, PageID.352 Filed 01/04/21 Page 2 of 2




      Brown has still not submitted readable versions of his Complaint and Motion

for Permanent Injunction. Because the Court cannot read Brown’s filings and

because Brown has disregarded the Court’s order to submit readable filings, the

Court DISMISSES this action WITHOUT PREJUDICE.

      IT IS SO ORDERED.

                                     s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
                                     UNITED STATES DISTRICT JUDGE

Dated: January 4, 2021

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on January 4, 2021, by electronic means and/or
ordinary mail.
                                        s/Holly A. Monda
                                        Case Manager
                                        (810) 341-9764




                                       2
